 
RESCISSION OF OPTION GRANT


This Rescission Agreement (“Agreement”) is dated as of November 17, 2008 between
EnerJex Resources, Inc., a Nevada corporation (“EnerJex”) and Daran G. Dammeyer,
an individual (“Grantee”).


WITNESSETH:


WHEREAS, on July 2, 2008 (the “Option Issuance Date”) EnerJex agreed to grant an
option to Grantee to purchase 28,000 shares of EnerJex’s common stock at a price
of $6.25 for a period of 3 years (the “Option”);


WHEREAS, due to mutual mistake concerning the financial effect arising from the
issuance of the Option, EnerJex wishes to rescind the Option (the “Rescission”),
retroactive nunc pro tunc, and effective as of the Option Issuance Date;


NOW, THEREFORE, in consideration of these recitals, the Option is hereby
rescinded and abrogated.


1. This Rescission shall be effected on or before November 18, 2008 by the
return of the Option to EnerJex by Grantee duly endorsed.


2. EnerJex and Grantee each agree to execute and deliver timely such other
documents or agreements and to take such other action as may be reasonably
necessary or desirable for the implementation of this Rescission and the
consummation of the transactions contemplated hereby.


3. The laws of the State of Nevada apply to this Agreement, without deference to
the principles of conflicts of law. Both jurisdiction and venue for any
litigation pursuant to this Agreement shall be proper in the courts of Nevada.


4. This Agreement constitutes the entire agreement and final understanding of
the parties with respect to the subject matter of this Agreement and supersedes
and terminates all prior and/or contemporaneous understandings and/or
discussions between the parties, whether written or verbal, express or implied,
relating in any way to the subject matter of this Agreement.


5. If the law does not allow a provision of this Agreement to be enforced, such
unenforceable provision shall be amended to become enforceable and reflect the
intent of the parties, and the rest of the provisions of this Agreement shall
remain in effect.


6. The failure of any party, in any instance, to insist upon strict enforcement
of the provisions of this Agreement shall not be construed to be a waiver or
relinquishment of enforcement in the future, and the terms of this Agreement
shall continue to remain in full force and effect.

 
1

--------------------------------------------------------------------------------

 


7. This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
one in the same instrument. Confirmation of execution by electronic transmission
of a facsimile signature shall be binding on the confirming party.


IT WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.


EnerJex:
EnerJex Resources, Inc.



By:
     
C. Stephen Cochennet, CEO

 
Grantee:




     
Daran G. Dammeyer

 
 
2

--------------------------------------------------------------------------------

 